Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is a response to amendment filed on 05/03/2021. 
Claims 21 – 22, 24, 27, 33 – 34, 37 and 40 are amended.
Claims 21 – 41 are pending.
In response to applicant’s amendment, examiner has withdrawn claim objection mentioned in previous office action.
In response to approval of TD, examiner has withdrawn ODP rejection. 


Response to Arguments
Applicant’s arguments filed on 05/03/2021 with respect to independent claims 21, 27 and 33 have been considered but they are not persuasive.
Applicant added new limitation in the currently amended claims 21, 27 and 33. The combination of the cited prior arts teaches the new limitations. Therefore, a new ground of rejection is made by the examiner in view of Campos et al. (US 2011/0134935 A1), Sahinoglu et al. (US 2010/0189069 A1) and Knudsen (US 5,448,621 A). 
Applicant argued on page 7, last paragraph of the Remarks that the cited art, does not disclose at least "a first portion and a second portion of the plurality of devices 
Examiner respectfully disagrees with Applicant’s remarks. The cited reference Sahinoglu discloses scheduling of multiusers in a time-frequency grid (Fig.1B, OFDMA/TDMA frame) in a non-interfering manner, examiner further would like to emphasize that OFDMA/TDMA frame or OFDMA/TDMA scheme of Sahinoglu provides multiple devices to work in the time-frequency grid. Any of the devices is capable of operating as a TDMA device or an OFDMA device. Therefore, it is a combined OFDMA and TDMA scheme. Sahinoglu discloses orthogonal FDMA (OFDMA), which is a special version of FDMA. The operating characteristics of the FDMA and the TDMA devices are distinct/ disparate and a device does not operate in two states at the same time. A dual operating device can operate either one of the two states at a time. Therefore, in the multiuser OFDMA/TDMA scheme scheduling, some of the user/ devices operate as FDMA technique and some of the user/ devices operate as TDMA technique. Accordingly, devices of Sahinoglu have capabilities sufficient to facilitate both FDMA and TDMA operations. 
Knudsen clearly sates in Col.9: Line 14 – 28, differences between FDMA and TDMA, by undeniably reciting operating characteristics; i.e. differentiating between TDMA devices and FDMA devices in light of Fig. 3. Knudsen discloses that FDMA generally corresponds to having only one time slot (e.g., T1); adjacent cells (e.g., C1-C7) operate without interference by each using a different frequency or sub-frequency 
Finally examiner would like to mention that a broad and reasonable interpretation of newly amended limitations reciting "a first portion and a second portion of the plurality of devices having disparate operating capabilities such that the first portion of the plurality of devices are time division multiple access (TDMA) devices and the second portion of the plurality of devices are frequency division multiple access (FDMA) devices," is a device configured for TDMA transmission is different than a device configured for FDMA transmission; but does not mean it cannot be configured as an FDMA device in a different scenario. Accordingly, multi-channel TDMA/ FDMA devices of Knudsen and Sahinoglu teach the newly added limitation.
Therefore, the combination of Campos, Sahinoglu and Knudsen teaches all the limitations in the currently amended independent claim 21. The independent claims 27 and 33 have the similar limitations; therefore, same rationale applies for them. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.
Further, examiner would like to cite new references that also teach disparate operating characteristics of TDMA and FDMA devices as recited in the new limitations.
US 8,446,892 B2: Col.2: line 57 – 67; and
US 2008/0008206: ¶[0005].



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21 – 25, 27, 33 – 36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campos et al. (Campos hereinafter referred to Campos) (US 2011/0134935 A1) in view of Sahinoglu et al. (Sahinoglu hereinafter referred to Sahinoglu) (US 2010/0189069 A1) and further in view of Knudsen (US 5,448,621 A).

(Currently Amended) Regarding claim 21, Campos teaches a method (Title, Method and system operable to facilitate signal transport over a network) for controlling a termination system (TS) (Fig.1 and [0010], scheduling system 10) to schedule transmission opportunities ([0011], aggregating unit 12 is a device operable to facilitate scheduling transmission; [0023], allocate transmission opportunities) for a plurality of devices (Fig.1 and [0011], ends stations 14) communicating over a common communication medium (Fig.1 and [0013], network 18 corresponds with a wireline, cable network provided to a subscriber's home where the end stations 14 are. Since, the end stations 14 communicates over the wireline; therefore, wireline communication is a common communication medium. [0023], The aggregating unit 12 or other device associated with the networks 16, 18 is responsible for coordinating scheduling and allocation of the related resources in order to enable the data communications required by the end stations 14. Therefore, the aggregation unit facilitates controlling a TS to schedule transmission opportunities/ intervals for a plurality of end stations/ devices communicating over a common communication medium), comprising: 
receiving at an input two or more transmission opportunity requests (Fig.2 and [0017], transport request 22 to the aggregating unit 12 to schedule the transport; The aggregating unit 12 is operable to repeat some or all of the described operations with any number of end stations 14, optionally at the same time. Here, transport request 22 from end device 14 is a transmission opportunity requests received at an input of the aggregating unit. Since, the aggregating unit can operate with any number of end stations 14 at the same time; therefore, it is obvious that the aggregating unit receives two or more transmission opportunity requests);
scheduling the transmission opportunities ([0023], The aggregating unit 12 is responsible for coordinating scheduling and allocation of the related resources); and 
transmitting from an output two or more transmission opportunities (Fig.2 and [0023], In order for the data packets to be transmitted over the network 16, 18, the corresponding transport input must be mapped to the two-dimensional MAP 30. Regarding Fig.2, the aggregating unit transmits over the public network 16 and private 18; therefore, two or more transmission opportunity are transmitted from an output of the aggregating unit). 
Campos teaches end stations 14 operate with code/frequency/time division multiple access code (CDMA /FDMA/TDMA) standards (¶ [0016]).
Campos does not specifically teach
the first portion of the plurality of devices are time division multiple access (TDMA) devices and the second portion of the plurality of devices are frequency division multiple access (FDMA) devices, 
scheduling the transmission opportunities in a non-interfering manner such that transmission intervals scheduled for the TDMA devices occur without interfering with transmission intervals scheduled for the FDMA devices, thereby enabling both the TDMA and FDMA devices to communicate over the common communication medium.
However, Sahinoglu teaches (Title, Joint Carrier Allocation and Time Sharing for OFDMA/TDMA Networks)
a method to schedule transmission opportunities for a plurality of devices (Fig.1A and [0023], a multi-user, multi-carrier network includes a central controller or base station (BS) and K distributed users; the central controller is a BS in a wireless cellular network where the users are mobile stations; Fig.1B and [0037], one data frame is transmitted within a multi-user, multi-carrier communications network with twelve users, showing the OFDMA/TDMA scheme; the OFDMA/TDMA schedules multi-user transmissions. Here, BS schedules multi-user transmissions/ transmission intervals/ opportunities for a plurality of users/ mobile stations/ devices), the first portion of the plurality of devices are time division Fig.1B and [0034], multiple users share one carrier in the time domain. In fig.1B, the vertical and horizontal axes respectively represent frequency and time; [0035], user 140 occupies a particular carrier 130 for one or several symbol durations. Since, Y-axis represents frequency; therefore, user 140/ device 140 occupies several symbol durations/ time durations for a particular/ fixed frequency. Accordingly, device 140 works as a TDMA device. Similarly, user 5 is another TDMA device. Therefore, a/ first portion of the plurality of users/ devices are TDMA devices) and the second portion of the plurality of devices are frequency division multiple access (FDMA) devices (Regarding Fig.1B, user 10 occupies few symbol durations (in X-axis) for several carriers/ frequencies (in Y-axis). Accordingly, user 10/ device 10 works as a FDMA device. Similarly, user 12 is another FDMA device. Therefore, a/ second portion of the plurality of devices are FDMA devices), 
scheduling the transmission opportunities in a non-interfering manner ([0029], a multi-user, multi-carrier network where, the multiple users can access the network concurrently without interfering with each other) such that transmission intervals scheduled for the TDMA devices occur without interfering with transmission intervals scheduled for the FDMA devices ([0025], dynamically allocating OFDMA/TDMA channels to users based on their spatial/location dependent wireless channel status; [0036], combine OFDMA and TDMA to provide an OFDMA/TDMA scheme; [0037], The carriers and transmission times or symbol durations are allocated to multiple users without overlapping so that multiple users can access the wireless media without mutual interference to each other. Here, the OFDMA/TDMA scheme provides allocation of OFDMA and TDMA devices together in the same data frame. Fig.1B also shows, transmission intervals scheduled for the TDMA devices (user 2 and user 5) and the FDMA devices (user 10 and user 12) do not interfere each other. Therefore, the transmission intervals are scheduled in a non-interfering manner), thereby enabling both the TDMA and FDMA devices to communicate over the common communication medium (As mentioned above, the users are the TDMA and the FDMA devices, accessing the same network concurrently without interfering with each other; therefore, the TDMA and FDMA devices communicate over the same network/ common communication medium).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified Campos as mentioned above to incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).
Sahinoglu discloses orthogonal FDMA (OFDMA), which is a special version of FDMA. 
The combination of Campos and Sahinoglu does not specifically teach
a first portion and a second portion of the plurality of devices having disparate operating capabilities such that the first portion of the plurality of devices are time the second portion of the plurality of devices are frequency division multiple access (FDMA) devices. 
However, Knudsen teaches (Title, Dynamic reallocation of spectral capacity in cellular communication systems)
a first portion and a second portion of the plurality of devices having disparate operating capabilities such that the first portion of the plurality of devices are time division multiple access (TDMA) devices and the second portion of the plurality of devices are frequency division multiple access (FDMA) devices (Col.7: Line 38 – 50, combination of FDMA and TDMA; Fig.3 and Col.9: Line 14 – 21, differences between FDMA and TDMA; FDMA generally corresponds to having only one time slot (e.g., T1). Adjacent cells (e.g., C1-C7) operate without interference by each using a different frequency or sub-frequency group (e.g. F1-F7), as shown by the T1 column of table 40. Col.9: Line 24 – 28, TDMA corresponds to having only one frequency (e.g., F1) or many frequencies (e.g. F1 through F7). Adjacent cells operate without interference during different time slots (e.g., T1-TM) as shown, by the diagonal entries in table 40. Here, regarding table 40, each column corresponds to a FDMA device, wherein each row corresponds to a TDMA device. Both the TDMA and the FDMA devices have their distinct operating condition; TDMA device operates at different time durations for a particular frequency and FDMA device operates at different frequencies for a particular time duration. Therefore, TDMA devices and FDMA devices have disparate operating capabilities), 
Fig.3 and Col.8: Line 12 – 14, allocation table 40 containing cell frequency and time slot assignments) in a non-interfering manner such that transmission intervals scheduled for the TDMA devices occur without interfering with transmission intervals scheduled for the FDMA devices (Fig.5, Col.11: Line 11 – 15, C:16, FDMA and TDMA transceivers; Col. 12: line 34 – 37, frequency and time slot assignment with no cell-to-cell interference. Here, FDMA and TDMA transceivers are FDMA and TDMA devices and allocation table 40 is a schedule for transmission opportunities).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos and Sahinoglu as mentioned above and further incorporate the teaching of Knudsen. The motivation for doing so would have been to provide dynamic frequency/ time slot assignment capability to provide an improved method for operating a cellular communication system (Knudsen, Col.3: Line 12 – 13 and Line 24 – 25).

(Currently Amended) Regarding claim 22, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 21 as outlined above. 
Campos does not specifically teach
scheduling the transmission intervals for a first TDMA device of the TDMA devices and a first FDMA device of the FDMA devices to simultaneously occur during a first block time without interference.
However, Sahinoglu teaches 
Fig. 1B, considering user 11 is a first TDMA device as it has variable duration in fixed frequency range) and a first FDMA device of the FDMA devices (Fig. 1B, considering user 3 as a first FDMA device as it has variable frequency in fixed duration) to simultaneously occur during a first block time ([0037], Fig. 1B shows one data frame transmitted within a multi-user, multi-carrier communications network with twelve users, showing the OFDMA/TDMA scheme. Here, the data frame is considered as a first block time. Therefore, both the first TDMA and the first FDMA devices are scheduled simultaneously during a first block time) without interference ([0037], OFDMA/TDMA schedules multi-user transmissions within the time-carrier 2-dimensional domain without overlapping so that multiple users can access the wireless media without mutual interference to each other). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 21 and further incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).

(Previously Presented) Regarding claim 23, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 22 as outlined above. 
Campos does not specifically teach
scheduling the first TDMA device to communicate within a first bandwidth for a first duration and the first FDMA device to communicate within a second bandwidth for a second duration.
However, Sahinoglu teaches 
scheduling the first TDMA device (Fig. 1B, user 11 is a first TDMA) to communicate within a first bandwidth (Fig. 1B, vertical axis corresponds to user 11) for a first duration (Fig. 1B, horizontal axis corresponds to user 11) and the first FDMA device (Fig. 1B, user 3 is a first FDMA) to communicate within a second bandwidth (Fig. 1B, vertical axis corresponds to user 3) for a second duration (Fig. 1B, horizontal axis corresponds to user 3). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 22 and further incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).

(Currently Amended) Regarding claim 24, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 23 as outlined above. 
Campos does not specifically teach
the first bandwidth is distinct from the second bandwidth to prevent bandwidth overlap.
However, Sahinoglu teaches 
the first bandwidth being distinct from the second bandwidth to prevent bandwidth overlap (Regarding Fig.1B, Frequency/bandwidth of user 11/ first TDMA device and user 3/ first FDMA device are distinct to prevent bandwidth overlap).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 23 and further incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).

(Previously Presented) Regarding claim 25, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 24 as outlined above. 
Campos does not specifically teach
fixing the second duration to approximate the first block time.

fixing the second duration to approximate the first block time (Fig. IB, user 3 uses variable frequency along vertical axis keeping duration along horizontal axis fixed. Therefore, the second duration is fixed).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 24 and further incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).

(Currently Amended) Regarding claim 27, Campos teaches a method (Title, Method and system operable to facilitate signal transport over a network) for controlling a termination system (TS) (Fig.1 and [0010], scheduling system 10) to schedule transmission opportunities ([0011], aggregating unit 12 is a device operable to facilitate scheduling transmission; [0023], allocate transmission opportunities) for a plurality of devices (Fig.1 and [0011], ends stations 14) communicating over a common communication medium (Fig.1 and [0012], the networks 16, 18 corresponding with any type or combination of wireline and wireless networks Since, the end stations 14 communicates over the networks 16, 18; therefore, communication medium is a common communication medium. [0023], The aggregating unit 12 or other device associated with the networks 16, 18 is responsible for coordinating scheduling and allocation of the related resources in order to enable the data communications required by the end stations 14. Therefore, the aggregation unit facilitates controlling a TS to schedule transmission opportunities/ intervals for a plurality of end stations/ devices communicating over a common communication medium), comprising: 
receiving at an input two or more transmission opportunity requests (Fig.2 and [0017], transport request 22 to the aggregating unit 12 to schedule the transport; The aggregating unit 12 is operable to repeat some or all of the described operations with any number of end stations 14, optionally at the same time. Here, transport request 22 from end device 14 is a transmission opportunity requests received at an input of the aggregating unit. Since, the aggregating unit can operate with any number of end stations 14 at the same time; therefore, it is obvious that the aggregating unit receives two or more transmission opportunity requests);
scheduling the transmission opportunities ([0023], The aggregating unit 12 is responsible for coordinating scheduling and allocation of the related resources); and 
transmitting from an output two or more transmission opportunities (Fig.2 and [0023], In order for the data packets to be transmitted over the network 16, 18, the corresponding transport input must be mapped to the two-dimensional MAP 30. Regarding Fig.2, the aggregating unit transmits over the public network 16 and private 18; therefore, two or more transmission opportunity are transmitted from an output of the aggregating unit). 
 code/frequency/time division multiple access code (CDMA /FDMA/TDMA) standards (¶ [0016]).
Campos does not specifically teach
when the first portion of the plurality of devices are time division multiple access (TDMA) devices and the second portion of the plurality of devices are orthogonal frequency division multiple access (OFDMA) devices, 
scheduling the transmission opportunities in a non-interfering manner such that transmission intervals scheduled for the TDMA devices occur without interfering with transmission intervals scheduled for the OFDMA devices, thereby enabling both the TDMA and OFDMA devices to communicate over the common communication medium.
However, Sahinoglu teaches (Title, Joint Carrier Allocation and Time Sharing for OFDMA/TDMA Networks)
a method to schedule transmission opportunities for a plurality of devices (Fig.1A and [0023], a multi-user, multi-carrier network includes a central controller or base station (BS) and K distributed users; the central controller is a BS in a wireless cellular network where the users are mobile stations; Fig.1B and [0037], one data frame is transmitted within a multi-user, multi-carrier communications network with twelve users, showing the OFDMA/TDMA scheme; the OFDMA/TDMA schedules multi-user transmissions. Here, BS schedules multi-user transmissions/ transmission intervals/ opportunities for a plurality of users/ mobile stations/ devices), when the first portion of the plurality of devices are time division multiple access (TDMA) devices (Fig.1B and [0034], multiple users share one carrier in the time domain. In fig.1B, the vertical and horizontal axes respectively represent frequency and time; [0035], user 140 occupies a particular carrier 130 for one or several symbol durations. Since, Y-axis represents frequency; therefore, user 140/ device 140 occupies several symbol durations/ time durations for a particular/ fixed frequency. Accordingly, device 140 works as a TDMA device. Similarly, user 5 is another TDMA device. Therefore, at least a portion of the plurality of users/ devices are TDMA devices) and the second portion of the plurality of devices are orthogonal frequency division multiple access (OFDMA) devices (Regarding Fig.1B, user 10 occupies few symbol durations (in X-axis) for several carriers/ frequencies (in Y-axis). Accordingly, user 10/ device 10 works as an OFDMA device. Similarly, user 12 is another OFDMA device. Therefore, at least a portion of the plurality of devices are OFDMA devices), 
scheduling the transmission opportunities in a non-interfering manner ([0029], a multi-user, multi-carrier network where, the multiple users can access the network concurrently without interfering with each other) such that the transmission intervals scheduled for the TDMA devices occur without interfering with the transmission intervals scheduled for the OFDMA devices ([0025], dynamically allocating OFDMA/TDMA channels to users based on their spatial/location dependent wireless channel status; [0036], combine OFDMA and TDMA to provide an OFDMA/TDMA scheme; [0037], The carriers and transmission times or symbol durations are allocated to multiple users without overlapping so that multiple users can access the wireless media without mutual interference to each other. Here, the OFDMA/TDMA scheme provides allocation of OFDMA and TDMA devices together in the same data frame. Fig.1B also shows, transmission intervals scheduled for the TDMA devices (user 2 and user 5) and the OFDMA devices (user 10 and user 12) do not interfere each other. Therefore, the transmission intervals are scheduled in a non-interfering manner), thereby enabling both the TDMA and OFDMA devices to communicate over the common communication medium (As mentioned above, the users are the TDMA and the OFDMA devices, accessing the same network concurrently without interfering with each other; therefore, the TDMA and OFDMA devices communicate over the same network/ common communication medium).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified Campos as mentioned above to incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).
The combination of Campos and Sahinoglu does not specifically teach
a first portion and a second portion of the plurality of devices having disparate operating capabilities such that the first portion of the plurality of devices are time division multiple access (TDMA) devices. 
However, Knudsen teaches (Title, Dynamic reallocation of spectral capacity in cellular communication systems)
a first portion and a second portion of the plurality of devices having disparate operating capabilities such that the first portion of the plurality of devices are time the second portion of the plurality of devices are frequency division multiple access (FDMA) devices (Col.7: Line 38 – 50, combination of FDMA and TDMA; Fig.3 and Col.9: Line 14 – 21, differences between FDMA and TDMA; FDMA generally corresponds to having only one time slot (e.g., T1). Adjacent cells (e.g., C1-C7) operate without interference by each using a different frequency or sub-frequency group (e.g. F1-F7), as shown by the T1 column of table 40. Col.9: Line 24 – 28, TDMA corresponds to having only one frequency (e.g., F1) or many frequencies (e.g. F1 through F7). Adjacent cells operate without interference during different time slots (e.g., T1-TM) as shown, by the diagonal entries in table 40. Here, regarding table 40, each column corresponds to a FDMA device, wherein each row corresponds to a TDMA device. Both the TDMA and the FDMA devices have their distinct operating condition; TDMA device operates at different time durations for a particular frequency and FDMA device operates at different frequencies for a particular time duration. Therefore, TDMA devices and FDMA devices have disparate operating capabilities), 
scheduling the transmission opportunities (Fig.3 and Col.8: Line 12 – 14, allocation table 40 containing cell frequency and time slot assignments) in a non-interfering manner such that transmission intervals scheduled for the TDMA devices occur without interfering with transmission intervals scheduled for the FDMA devices (Fig.5, Col.11: Line 11 – 15, C:16, FDMA and TDMA transceivers; Col. 12: line 34 – 37, frequency and time slot assignment with no cell-to-cell interference. Here, FDMA and TDMA transceivers are FDMA and TDMA devices and allocation table 40 is a schedule for transmission opportunities).
(Sahinoglu discloses orthogonal FDMA (OFDMA), which is a special version of FDMA).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos and Sahinoglu as mentioned above and further incorporate the teaching of Knudsen. The motivation for doing so would have been to provide dynamic frequency/ time slot assignment capability to provide an improved method for operating a cellular communication system (Knudsen, Col.3: Line 12 – 13 and Line 24 – 25).

(Currently Amended) Regarding claim 33, Campos teaches (Title, Method and system operable to facilitate signal transport over a network) a scheduler for generating transmission opportunities ([0011], aggregating unit 12 is a device operable to facilitate scheduling transmission; [0023], allocate transmission opportunities. Therefore, the aggregating unit 12 is a scheduler) for at least first and second portions of a plurality of devices (Fig.1 and [0011], ends stations 14; [0016], end stations 14 operate with code/frequency/time division multiple access code (CDMA /FDMA/TDMA) standards. Therefore, there are at least first and second portions of a plurality of devices) communicating over a shared communication medium (Fig.1 and [0013], network 18 corresponds with a wireline, cable network provided to a subscriber's home where the end stations 14 are. Since, the end stations 14 communicates over the wireline; therefore, wireline communication is a common/ shared communication medium. [0023], The aggregating unit 12 or other device associated with the networks 16, 18 is responsible for coordinating scheduling and allocation of the related resources in order to enable the data communications required by the end stations 14), comprising: 
an input for receiving transmission opportunity requests (Fig.2 and [0017], transport request 22 to the aggregating unit 12 to schedule the transport; The aggregating unit 12 is operable to repeat some or all of the described operations with any number of end stations 14, optionally at the same time. Here, transport request 22 from end device 14 is a transmission opportunity requests received at an input of the aggregating unit. Since, the aggregating unit can operate with any number of end stations 14 at the same time; therefore, the aggregating unit receives transmission opportunity requests);
a processor for processing the received requests to generate the transmission opportunities (Fig.1, aggregating unit 12. Fig.2, received request 22), the processor being configured to process data associated with transmission opportunity requests and the processor being configured to schedule ([0023], The aggregating unit 12 is responsible for coordinating scheduling and allocation of the related resources); and 
an output for transmitting the generated transmission opportunities (Fig.2 and [0023], In order for the data packets to be transmitted over the network 16, 18, the corresponding transport input must be mapped to the two-dimensional MAP 30. Regarding Fig.2, the aggregating unit transmits over the public network 16 and private 18; therefore, transmission opportunities are transmitted from an output of the aggregating unit). 
Campos teaches end stations 14 operate with code/frequency/time division multiple access code (CDMA /FDMA/TDMA) standards (¶ [0016]).
Campos does not specifically teach
(a) first portion of the plurality of devices are time division multiple access (TDMA) devices configured to facilitate signaling over the communication medium for a predefined period of frequency and (b) the second portion of the plurality of devices are frequency division multiple access (FDMA) devices configured to facilitate signaling over the communication medium for a predefined period of time, 
transmission opportunity requests from the TDMA and FDMA devices, and schedule the TDMA and FDMA devices to communicate over the shared communication medium without interference according to a time-frequency grid and based at least in part on the received requests, the time-frequency grid cross-referencing a plurality of block times with a plurality of frequencies to define corresponding transmission intervals available for the TDMA and FDMA devices to communicate signaling over the communication medium.
However, Sahinoglu teaches (Title, Joint Carrier Allocation and Time Sharing for OFDMA/TDMA Networks)
scheduler for generating transmission opportunities for at least first and second portions of a plurality of devices communicating over a shared communication medium (Fig.1A and [0023], a multi-user, multi-carrier network includes a central controller or base station (BS) and K distributed users; the central controller is a BS in a wireless cellular network where the users are mobile stations. Here, BS is a scheduler. Fig.1B and [0037], one data frame is transmitted within a multi-user, multi-carrier communications network with twelve users, showing the OFDMA/TDMA scheme; the OFDMA/TDMA schedules multi-user transmissions. Here, BS schedules multi-user transmissions/ transmission intervals/ opportunities for a plurality of users/ mobile stations/ devices), (a) first portion of the plurality of devices are time division multiple access (TDMA) devices configured to facilitate signaling over the communication medium for a predefined period of frequency (Fig.1B and [0034], multiple users share one carrier in the time domain. In fig.1B, the vertical and horizontal axes respectively represent frequency and time; [0035], user 140 occupies a particular carrier 130 for one or several symbol durations. Since, Y-axis represents frequency; therefore, user 140/ device 140 occupies several symbol durations/ time durations for a particular/ fixed frequency. Accordingly, device 140 works as a TDMA device. Similarly, user 5 is another TDMA device. Therefore, a/ first portion of the plurality of users/ devices are TDMA devices that facilitates signaling over the communication medium for a predefined period of frequency) and (b) the second portion of the plurality of devices are frequency division multiple access (FDMA) devices configured to facilitate signaling over the communication medium for a predefined period of time (Regarding Fig.1B, user 10 occupies few symbol durations (in X-axis) for several carriers/ frequencies (in Y-axis). Accordingly, user 10/ device 10 works as a FDMA device. Similarly, user 12 is another FDMA device. Therefore, a/ second portion of the plurality of devices are FDMA devices that facilitates signaling over the communication medium for a predefined period of time), 
transmission opportunity requests from the TDMA and FDMA devices, and schedule the TDMA and FDMA devices to communicate over the shared communication medium without interference according to a time-frequency grid ([0029], a multi-user, multi-carrier network where, the multiple users can access the network concurrently without interfering with each other; [0025], dynamically allocating OFDMA/TDMA channels to users based on their spatial/location dependent wireless channel status; [0036], combine OFDMA and TDMA to provide an OFDMA/TDMA scheme; [0037], The carriers and transmission times or symbol durations are allocated to multiple users without overlapping so that multiple users can access the wireless media without mutual interference to each other. Here, the OFDMA/TDMA scheme provides allocation of OFDMA and TDMA devices together in the same data frame. Fig.1B also shows, transmission intervals scheduled for the TDMA devices (user 2 and user 5) and the FDMA devices (user 10 and user 12) do not interfere each other. Here, Fig.1B is a time-frequency grid of 12 users) and based at least in part on the received requests, the time-frequency grid cross-referencing a plurality of block times with a plurality of frequencies to define corresponding transmission intervals available for the TDMA and FDMA devices to communicate signaling over the communication medium ([0037], Fig. 1B shows one data frame transmitted within a multi-user, multi-carrier communications network with twelve users, showing the OFDMA/TDMA scheme. Here, each TDMA and FDMA user/ device uses a distinct transmission time interval with corresponding frequency range, wherein the whole time-frequency grid consists of 12 blocks of time-frequency area).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified Campos as mentioned above to incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).
Sahinoglu discloses orthogonal FDMA (OFDMA), which is a special version of FDMA. 
The combination of Campos and Sahinoglu does not specifically teach
the first and second portions of the plurality of devices having disparate operating capabilities such that (a) the first portion of the plurality of devices are time division multiple access (TDMA) devices and (b) the second portion of the plurality of devices are frequency division multiple access (FDMA) devices. 
However, Knudsen teaches (Title, Dynamic reallocation of spectral capacity in cellular communication systems)
the first and second portions of the plurality of devices having disparate operating capabilities such that (a) the first portion of the plurality of devices are time division multiple access (TDMA) devices and (b) the second portion of the plurality of devices are frequency division multiple access (FDMA) devices (Col.7: Line 38 – 50, combination of FDMA and TDMA; Fig.3 and Col.9: Line 14 – 21, differences between FDMA and TDMA; FDMA generally corresponds to having only one time slot (e.g., T1). Adjacent cells (e.g., C1-C7) operate without interference by each using a different frequency or sub-frequency group (e.g. F1-F7), as shown by the T1 column of table 40. Col.9: Line 24 – 28, TDMA corresponds to having only one frequency (e.g., F1) or many frequencies (e.g. F1 through F7). Adjacent cells operate without interference during different time slots (e.g., T1-TM) as shown, by the diagonal entries in table 40. Here, regarding table 40, each column corresponds to a FDMA device, wherein each row corresponds to a TDMA device. Both the TDMA and the FDMA devices have their distinct operating condition; TDMA device operates at different time durations for a particular frequency and FDMA device operates at different frequencies for a particular time duration. Therefore, TDMA devices and FDMA devices have disparate operating capabilities), 
schedule (Fig.3 and Col.8: Line 12 – 14, allocation table 40 containing cell frequency and time slot assignments) the TDMA and FDMA devices to communicate over the shared communication medium without interference according to a time-frequency grid (Fig.5, Col.11: Line 11 – 15, C:16, FDMA and TDMA transceivers; Col. 12: line 34 – 37, frequency and time slot assignment with no cell-to-cell interference. Here, FDMA and TDMA transceivers are FDMA and TDMA devices and allocation table 40 is a schedule for transmission opportunities).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos and Sahinoglu as mentioned above and further incorporate the teaching of Knudsen. The motivation Knudsen, Col.3: Line 12 – 13 and Line 24 – 25).
	
(Currently Amended) Regarding claim 34, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 33 as outlined above. 
Campos does not specifically teach
wherein the processor generates transmission opportunities such that 
However, Sahinoglu teaches 
wherein the processor generates transmission opportunities (as mentioned above BS schedules multi-user transmissions opportunities for a plurality of devices; therefore, the BS/ processor generates the transmission opportunities) such that transmission intervals within the time- frequency grid for at least a first TDMA device (Fig. 1B, considering user 11 is a first TDMA device as it has variable duration in fixed frequency range) and at least a first FDMA device (Fig. 1B, considering user 3 as a first FDMA device as it has variable frequency in fixed duration) such that the first TDMA and FDMA devices communicate simultaneously over the shared communication medium without interference (Regarding Fig. 1B, time or frequency of user 11/ first TDMA device and user 3/ first FDMA device are distinct; therefore,  they communicate simultaneously over the shared communication medium without interference). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 33 and further incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).

(Previously Presented) Regarding claim 35, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 34 as outlined above. 
Campos further teaches
wherein the processor determines an amount of data desired to be transmitted from the devices based at least in part on the received transmission opportunity requests (Fig.2 and [0019], Prior to actually transporting data packets end stations 14 processes the input 20 to assess a size of the desired transport, e.g., the number of data packets being transported, which is determined from information included within the request. [0031], the aggregating unit 12 schedules data packet transport upon receipt of the transport request message 22 from the end station 14. A listing message 48 listing the minislots (1-530) scheduled to support the corresponding transport is sent from the aggregating unit 12 to the end station 14. This scheduling is shown to correspond with the data packet transport requiring multiple minislots. Here, the minislots are scheduled based on the request; i.e. an amount of data desired to be transmitted). 
Campos does not specifically teach
The first TDMA and FDMA devices.
However, Sahinoglu teaches 
The first TDMA (Fig. 1B, user 11) and FDMA devices (Fig. 1B, user 3).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 34 and further incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).

(Previously Presented) Regarding claim 36, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 35 as outlined above. 
Campos does not specifically teach
wherein the scheduler schedules the transmission intervals for the first TDMA device to correspond with a first frequency value of the plurality of frequencies and a first quantity of the plurality of block times.

wherein the scheduler schedules the transmission intervals for the first TDMA device (Fig. 1B, user 11 is a first TDMA) to correspond with a first frequency value of the plurality of frequencies (Fig. 1B, vertical axis corresponds to user 11 is first frequency value) and a first quantity of the plurality of block times (Fig. 1B, horizontal axis corresponds to user 11 is a first quantity of block times).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 35 and further incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).

(Previously Presented) Regarding claim 39, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 36 as outlined above. 
Campos does not specifically teach
wherein the scheduler schedules the transmission intervals for the first FDMA device to correspond with a second quantity of the plurality of frequencies.
However, Sahinoglu teaches 
wherein the scheduler schedules the transmission intervals for the first FDMA device (Fig. 1B, user 3 is a first FDMA) to correspond with a second quantity of the Fig. 1B, vertical axis corresponds to user 3 is second quantity frequency value).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 36 and further incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).

Claims 26, 37 – 38 and 40 – 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campos, Sahinoglu and Knudsen and further in view of Tenny et al. (Tenny hereinafter referred to Tenny) (US 2009/0046617 A1).

(Previously Presented) Regarding claim 26, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 25 as outlined above. 
Campos does not specifically teach
varying a width of the second bandwidth from the first FDMA device.
However, Sahinoglu teaches  
varying a width of the second bandwidth (Fig. IB, user 3 uses variable frequency along vertical axis. Therefore, the width of the second bandwidth varies) from the first FDMA device (As mentioned above, user 3 is the first FDMA device).
The combination of Campos, Sahinoglu and Knudsen does not specifically teach 
varying a width of the second bandwidth in proportion to an amount of data to be transmitted such that the width of the second bandwidth is greater when more data is to be transmitted and smaller when less data is to be transmitted, thereby resulting in the second bandwidth being variable depending on the amount of data to be transmitted during the first block time.
However, Tenny teaches (Title, Method and apparatus for sending scheduling information for broadcast and multicast services in a cellular communication system)
varying a width of the second bandwidth in proportion to an amount of data to be transmitted such that the width of the second bandwidth is greater when more data is to be transmitted and smaller when less data is to be transmitted (Fig.4, [0051], service is sent in any number of time frequency blocks; size of each time frequency block dependents on amount of data to send. As shown in Fig.4, services have different sizes of time frequency blocks and size depends on amount of data transmission; therefore, it is obvious that frequency/ bandwidth varies in proportion to the amount of data to be transmitted. Accordingly, bandwidth is greater when more data is to be transmitted (service 3, cell 1) and smaller when less data is to be transmitted (service 1, cell 1)), thereby resulting in the second bandwidth being variable depending on the amount of data to be transmitted during the first block time (as mentioned above, bandwidth varies in proportion to the amount of data to be transmitted. Here in Fig.4, time-frequency region of any cell is considered as first block time. Therefore, bandwidth varies depending on the amount of data to be transmitted during the first block time).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 25 and further incorporate the teaching of Sahinoglu and Tenny. The motivation for doing so would have been to provide techniques for supporting broadcast and multicast services in a cellular communication system, in which scheduling information is sent periodically to users to determine radio resources carrying the broadcast and multicast services, where, the radio resources comprise time and frequency resources (Tenny, [0003] and [0007]).

(Currently Amended) Regarding claim 37, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 34 as outlined above. 
The combination of Campos, Sahinoglu and Knudsen does not specifically teach 
wherein the first quantity is proportional to an amount of data the first TDMA device requested to transmit.
However, Tenny teaches (Title, Method and apparatus for sending scheduling information for broadcast and multicast services in a cellular communication system)
wherein the first quantity is proportional to an amount of data the first TDMA device requested to transmit (Fig.4, [0051], service is sent in any number of time frequency blocks; size of each time frequency block dependents on amount of data to send. As shown in Fig.4, services have different sizes of time frequency blocks and size depends on amount of data transmission; time duration of service 1 is considered as a first quantity of time block; therefore, the first quantity of time block is proportional to the amount of data the first TDMA device requested to transmit).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 34 and further incorporate the teaching of Tenny. The motivation for doing so would have been to provide techniques for supporting broadcast and multicast services in a cellular communication system, in which scheduling information is sent periodically to users to determine radio resources carrying the broadcast and multicast services, where, the radio resources comprise time and frequency resources (Tenny, [0003] and [0007]).

(Previously Presented) Regarding claim 38, the combination of Campos, Sahinoglu, Knudsen and Tenny teaches all the features with respect to claim 37 as outlined above. 
The combination of Campos, Sahinoglu, and Knudsen does not specifically teach 
wherein the first quantity is greater when more data is to be transmitted and smaller when less data is to be transmitted.
However, Tenny teaches 
As shown in Fig.4, services have different sizes of time frequency blocks and size depends on amount of data transmission; therefore, quantity of time block varies in proportion to the amount of data to be transmitted. Accordingly, the first quantity is greater when more data is to be transmitted (service 1, cell 1) and smaller when less data is to be transmitted (service 3 cell 1)).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu, Knudsen and Tenny as mentioned in claim 37 and further incorporate the teaching of Tenny. The motivation for doing so would have been to provide techniques for supporting broadcast and multicast services in a cellular communication system, in which scheduling information is sent periodically to users to determine radio resources carrying the broadcast and multicast services, where, the radio resources comprise time and frequency resources (Tenny, [0003] and [0007]).

(Currently Amended) Regarding claim 40, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 39 as outlined above. 
The combination of Campos, Sahinoglu and Knudsen does not specifically teach 
wherein the second quantity is proportional to the amount of data the first FDMA device requested to transmit.
Title, Method and apparatus for sending scheduling information for broadcast and multicast services in a cellular communication system)
wherein the second quantity is proportional to the amount of data the first FDMA device requested to transmit (Fig.4, [0051], service is sent in any number of time frequency blocks; size of each time frequency block dependents on amount of data to send. As shown in Fig.4, services have different sizes of time frequency blocks and size depends on amount of data transmission; frequency duration of service 3 is considered as a second quantity; therefore, the second quantity is proportional to the amount of data the first FDMA device requested to transmit).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 39 and further incorporate the teaching of Tenny. The motivation for doing so would have been to provide techniques for supporting broadcast and multicast services in a cellular communication system, in which scheduling information is sent periodically to users to determine radio resources carrying the broadcast and multicast services, where, the radio resources comprise time and frequency resources (Tenny, [0003] and [0007]).

(Previously Presented) Regarding claim 41, the combination of Campos, Sahinoglu, Knudsen and Tenny teaches all the features with respect to claim 40 as outlined above. 
The combination of Campos, Sahinoglu, and Knudsen does not specifically teach 

However, Tenny teaches 
wherein the second quantity is greater when more data is to be transmitted and smaller when less data is to be transmitted (As shown in Fig.4, services have different sizes of time frequency blocks and size depends on amount of data transmission; therefore, quantity of frequency/ bandwidth varies in proportion to the amount of data to be transmitted. Accordingly, bandwidth is greater when more data is to be transmitted (service 3, cell 1) and smaller when less data is to be transmitted (service 1, cell 1)).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu, Knudsen and Tenny as mentioned in claim 40 and further incorporate the teaching of Tenny. The motivation for doing so would have been to provide techniques for supporting broadcast and multicast services in a cellular communication system, in which scheduling information is sent periodically to users to determine radio resources carrying the broadcast and multicast services, where, the radio resources comprise time and frequency resources (Tenny, [0003] and [0007]).

Claims 28 – 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campos, Sahinoglu and Knudsen in view of Jones et al. (Jones hereinafter referred to Jones) (US 6,771,614 B1).

(Previously Presented) Regarding claim 28, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 27 as outlined above. 
Campos further teaches
wherein one or more of the devices utilize a Physical layer (PHY) ([0015], Each of the aggregating unit 12 and the end stations 14 include a memory; the memory store code; the stored code include a layered operating system or architecture to support decoupling of the MAC and PHY layers; [0016], the aggregating unit 12 and/or end stations 14 operate with code having a convergence layer; the convergence layer is a logically executing layer configured to decouple MAC and PHY layers. Therefore, one or more of the devices utilize a Physical layer (PHY)).
The combination of Campos, Sahinoglu and Knudsen does not specifically teach 
the TDMA devices utilize a first Physical layer (PHY) and the OFDMA devices utilize a second PHY different from the first PHY.
However, Jones teaches (Title, Wireless power control in conjunction with a wireline MAC protocol)
the TDMA devices utilize a first Physical layer (PHY) (Col.5, Line 46 – 48, physical layer frames implemented by, e.g., a TDMA (time division multiple access) where each physical layer frame represents a non-overlapping time slot) and the OFDMA devices utilize a second PHY (Col.5, Line 49 – 52, OFDM (orthogonal frequency division multiplexing) scheme where each frame represents availability of a particular frequency domain subchannel within the time period) different from the first PHY (As mentioned, The TDMA utilizes time slot in each PHY frame and OFDM utilizes a particular frequency domain subchannel in each PHY frame; therefore, the PHY frames are different in TDMA and OFDMA).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 27 and further incorporate the teaching of Jones to add information of data transmission through physical layer. The motivation for doing so would have been to provide systems and methods for employing digital two-way cable MAC protocols for multi-user wireless communication systems to control access to a shared transmission medium, in which a single MAC layer frame is divided into multiple physical layer frames (Jones, Abstract and Col.1: Line 25 – 29).

(Previously Presented) Regarding claim 29, the combination of Campos, Sahinoglu, Knudsen and Jones teaches all the features with respect to claim 28 as outlined above. 
Campos further teaches
wherein the second PHY is a wireless PHY ([0016], a layered based architecture used by one or more of the aggregating unit 12 and the end stations 14 to facilitate data input and output, such as layered based architectures organized according Operating System Interconnection (OSI) standard, DOCSIS, IEEE 802.11 standard for wireless local area networks (WLAN), IEEE 802.16 for wireless networks (WiMax), …).
The combination of Campos, Sahinoglu and Knudsen does not specifically teach 
wherein the second PHY is a wireless PHY.

wherein the second PHY is a wireless PHY (Abstract, multi-user wireless communication systems; transmission through physical layer. As mentioned, OFDM utilizes a particular frequency domain subchannel in each PHY frame and wireless communication through the physical layer; therefore, the second PHY/ OFDM PHY is a wireless PHY).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu, Knudsen and Jones as mentioned in claim 28 and further incorporate the teaching of Jones to add information of data transmission through physical layer. The motivation for doing so would have been to provide systems and methods for employing digital two-way cable MAC protocols for multi-user wireless communication systems to control access to a shared transmission medium, in which a single MAC layer frame is divided into multiple physical layer frames (Jones, Abstract and Col.1: Line 25 – 29).

(Previously Presented) Regarding claim 30, the combination of Campos, Sahinoglu, Knudsen and Jones teaches all the features with respect to claim 29 as outlined above. 
Campos further teaches
wherein the wireless PHY is a Wi-Fi PHY ([0016], a layered based architecture used by one or more of the aggregating unit 12 and the end stations 14 to facilitate data input and output, such as layered based architectures organized according Operating System Interconnection (OSI) standard, DOCSIS, IEEE 802.11 standard for wireless local area networks (WLAN), …. As the layer based architecture is based on IEEE 802.11 standard for WLAN and Wi-Fi is a family of wireless network protocols, based on the IEEE 802.11 family of standards; therefore, wireless PHY is a Wi-Fi PHY).

(Previously Presented) Regarding claim 31, the combination of Campos, Sahinoglu, Knudsen and Jones teaches all the features with respect to claim 29 as outlined above. 
Campos further teaches
wherein the wireless PHY is a Cellular PHY ([0012], networks 16, 18 corresponding with any type or combination of wireline and wireless networks, including those associated with cable, satellite, or network television; cellular, wireless, or wireline phone communications; and wireless or wireline data transmissions. [0016], a layered based architecture used by one or more of the aggregating unit 12 and the end stations 14 to facilitate data input and output, such as layered based architectures organized according OSI standard, DOCSIS, IEEE 802.11 standard for WLAN, IEEE 802.16 for wireless networks (WiMax), …. . As the layer based architecture is used by the end devices for data transmission to network and the network can be a cellular wireless; therefore, it is obvious to consider the wireless PHY is a Cellular PHY).

(Previously Presented) Regarding claim 32, the combination of Campos, Sahinoglu, Knudsen and Jones teaches all the features with respect to claim 28 as outlined above. 
Campos further teaches
wherein common communication medium is a wireless communication medium ([0012], networks 16, 18 corresponding with any type or combination of wireline and wireless networks. Therefore, common communication medium is a wireless communication medium).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/
Examiner, Art Unit 2474